Citation Nr: 0636473	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant had active military service from October 1969 
to January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The veteran contends that he has hypertension and asthma as a 
result of service.
 
Initially, the Board notes that the veteran has not received 
adequate VCAA notice with respect to the claims for 
hypertension and asthma.  The notice requirements of the VCAA 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claims, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO's December 2002 letter regarding 
hypertension and the April 2003 letter regarding asthma do 
not properly advise the veteran of the requirements for 
establishing his claims for service connection, nor provide 
him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Id.; 38 C.F.R. § 3.159 (2006).

Thus, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that also 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded for hypertension and/or asthma.  Such 
notice should also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date for the claims.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The record reveals that the veteran was treated at the VA 
Medical Center in Brockton, Massachusetts, during the 1970s 
and 1980s.  An attempt should be made to obtain all treatment 
records from that facility as they may document findings of 
or treatment for hypertension and asthma.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

The veteran has identified additional evidence that may be 
relevant to his claims.  In May 2003, the veteran reported in 
a VA Form 21-4142 that he had received treatment during the 
1970s and thereafter at the South Shore Hospital in Weymouth, 
Massachusetts.  An internet search reveals a likely address 
of 55 Fogg Road, South Weymouth, Massachusetts, 02190.  The 
veteran reported that he did not know the dates of treatment 
at this hospital.  Nevertheless, it appears that an attempt 
was not made to obtain any records from this facility.  The 
RO should contact the South Shore Hospital and request any 
medical records regarding the veteran's reported treatment 
for hypertension and asthma, specifically to include during 
the 1970s.  The veteran has reported that he had recently 
contacted the Brockton City Hospital and was informed that it 
had destroyed its treatment records from the 1970s.  
Therefore, no attempt is necessary to contact the Brockton 
City Hospital.

The veteran has reported that he began donating blood during 
the 1970s, and he was first told that he had hypertension at 
that time.  He recalled that he donated blood annually, and 
that it was always noted that he had hypertension.  In the 
June 2004 statement in lieu of a VA Form 646, the veteran's 
representative requested that VA attempt to contact the blood 
banks that the veteran visited during the 1970s and 
thereafter for any records documenting that the veteran had 
hypertension.  Thus, the veteran should be asked to provide a 
list of the blood banks that he visited during the 1970s and 
thereafter which noted the hypertension, providing the 
approximate month and year that he donated blood, as well as 
providing a fully completed authorization form to release 
such records.  After obtaining the list from the veteran and 
the fully completed authorization form which includes 
addresses, the RO should attempt to obtain any records 
pertaining to the veteran from the blood banks.

The Board notes that the veteran was diagnosed with asthma 
during service.  According to a November 1971 service 
treatment record, the veteran was diagnosed with asthma and 
prescribed Tedral once every 12 hours.  The January 1972 
service discharge examination report is negative for 
respiratory abnormality.  

The veteran has recently been diagnosed with bronchial 
asthma, as reflected in the May 2003 VA examination report.  

Given that the veteran was diagnosed with asthma during 
service and the veteran is currently diagnosed with asthma, 
this evidence indicates that the claimed disability may be 
related to service.  An examination is needed that is the 
product of a review of the entire claims folder to obtain a 
medical opinion to determine whether the veteran's currently 
diagnosed asthma is related to the documented treatment 
during service.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter which advises him of the 
requirements for establishing service 
connection for hypertension and asthma, 
as well as the evidence that is necessary 
to substantiate his claims.  Such letter 
should also advise the veteran that a 
disability rating and effective date will 
be assigned if service connection is 
granted, and include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman, 19 Vet. App. 473.

2.  The RO should obtain all treatment 
records from the Brockton VA Medical 
Center dating since January 1972. 

3.  The RO should request the veteran's 
treatment records from the South Shore 
Hospital (located at 55 Fogg Road, South 
Weymouth, Massachusetts 02190), after 
obtaining the necessary release from the 
veteran.

4.  The veteran should be asked to 
identify the blood banks where he was 
noted to have hypertension, to include 
the approximate month and year that he 
donated blood.  After receiving this 
information and a fully completed release 
form including addresses, the RO should 
contact the blood banks to request copies 
of the veteran's medical records dating 
from the 1970s to the present.  .

5.  All attempts to obtain identified 
records should be documented in the 
claims file.  If the requested records 
are not available, the claims file should 
reflect such and the veteran notified of 
the inability to obtain such records.

6.  The veteran should be scheduled for a 
VA examination to determine whether 
current asthma is related to service.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
tests and studies deemed necessary should 
be completed.

Following review of the file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current respiratory disorder, including 
asthma, had its onset in service or is 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinions.  

7.  After the above has been completed to 
the extent possible, the RO should re-
adjudicate the claims on appeal.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

